DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Claim(s) 1-4, 6-10, 13-15 and 17-21 are examined. Claims 5, 11, 12 and 16 have been cancelled.
The cancellation of claim 12 renders the rejection under 112(b) in the Non-Final Rejection of 26 February 2021 - moot.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-9, 11, 12, 14, 15, 16, 18, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alvanos (U.S. 2016/0186583) in view of Reynolds (U.S. 2018/0163552), Andrew (8,262,345) and Horlock et al (Limitations on Gas Turbine Performance Imposed by Large Turbine Cooling Flows).
In regards to claims 1-3, Alvanos teaches a first turbine (46, Fig. 1), a first compressor (44), and a first core shaft (30) connecting the first turbine to the first compressor (¶41); a second turbine (54), a second compressor (52), and a second core shaft (32) connecting the second turbine to the second compressor (¶41), the second turbine, second compressor, and second core shaft being arranged to rotate at a higher rotational speed than the first core shaft (¶41, the second core shaft is the high speed spool and the first core shaft is the low speed spool), the second turbine comprising at least two rows of stator vanes and at least two rows of rotor blades (Fig. 1, ¶42, the second turbine includes two stages), and both of a second most axially upstream row of the stator vanes in the second turbine and a second most axially upstream row of the rotor blades in the second turbine comprise at least one ceramic matrix composite component (Alvanos in FIGS. 2A, 2B and ¶51 describes turbine blade 64 used in the turbines, such as the first turbine and the second turbine. In ¶53, the airfoil assembly including blade 64 is described as being formed from a CMC. In ¶62, Alvanos describes the airfoil assembly can be used for vanes as well as blades.), the gas turbine engine further comprising: a fan (42) comprising a plurality of fan blades (¶41, the driven fan has to have at least two blades for balance); and a 
Alvanos teaches the engine being operated on an aircraft that reaches cruise conditions (e.g., ¶48, Mach .8 at 35,000 feet). The turbine is cooled at these conditions. Max power operating conditions are typically at take-off for an aircraft. The engine on an aircraft goes through max power conditions on take-off prior to reaching the cruise conditions. In Alvanos, a turbine entry temperature is generated at the max power conditions.
Alvanos labels Fig. 2A as a perspective view of the airfoil having a cooling passage. In ¶51, Alvanos discusses that the turbine blade 64 provides an inner flow path and Fig. 5B shows a hollow interior of the blade. However, Alvanos doesn’t teach details regarding the blade cooling or the turbine entry temperature. 
Reynolds shows a similar engine design as Alvanos (Fig. 1). Reynolds discusses turbine airfoils that are formed using a CMC material (¶31). The blades can be a hybrid of metal and CMC materials (¶52), which is also taught by Alvanos (¶53). The airfoil define one or more cavities for receiving a flow of cooling fluid, e.g., a flow of pressurized air diverted from the HP compressor. This flow bypasses the combustor. The cavities provide cooling to one or more portions of the airfoil (¶32). Further, the blades have exterior holes (130, Fig. 6) for film cooling. Although, it is noted the film cooling occurs in the interior of the blades independent of whether film cooling is provided on the exterior of the blade. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the first row of turbine blades and first row stator vanes of Alvanos with cooling passages that provide interior and/or exterior film cooling of the blade where part of the flow that enters the engine core bypasses the combustor and is used as turbine cooling flow to cool the first and second 
Alvanos in view of Reynolds doesn’t teach the second most axially upstream row of stator vanes in the second turbine and a second most axially upstream row of the rotor blades in the second turbine do not include internal cooling passages. Andrew teaches the cmc airfoils in a turbine can be formed with or without cooling passages. The use of a CMC material may eliminate the need for cooling passages in the airfoils due to increased thermal capacity. The elimination of the need for cooling fluid increases the efficiency of the gas turbine engine (Fig. 7, Col. 7:14-22). Horlock further teaches it is beneficial to reduce the number of rows in the turbine that are cooled as there is a big drop-off in thermal efficiency cooling multiple rows as compared to only cooling a single row (Fig. 7 and description of Fig. 7 on page 492).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the gas turbine engines of Alvanos in view of Reynolds, where the second most axially upstream row of stator vanes in the second turbine and a second most axially upstream row of the rotor blades in the second turbine do not include internal cooling passages, as taught by Andrew, in order to increase the thermal efficiency of the gas turbine engine as taught by Andrew and Horlock.
Alvanos in view of Reynolds, Andrew and Horlock, as discussed so far, doesn’t teach the cooling efficiency ratio, defined as the ratio between the turbine entry temperature and the cooling flow requirement, is in the range from 8000 K to 18000 K and the turbine entry temperature being in the range from 1800 K to 2100 K.
Horlock teaches methods for calculating the mass of required coolant for cooling turbine blades in a gas turbine engine (Abstract, section 3: derivation of required cooling flows, formulas 
 In Fig. 2, Horlock teaches cooling air mass fractions between about .025 and about .3. For a turbine entry temperature of 2000 K and a cooling mass fraction of .15,  a cooling efficiency ratio of 2000 K/.15=13,333 K is provided, which is within each of the ranges of between 8000 K to 20000 K, 9000 K to 20000 K and 10000 K to 20000 K recited in claims 1-3 respectively.
It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have the engines of Alvanos in view of Reynolds, Andrew and Horlock to have a cooling efficiency ratio of between 8000 K to 20000 K, 9000 K to 20000 K or 10000 K to 20000 K and a turbine entry temperature between 1800 K and 2100 K, as taught by Horlock in order to apply a known technique, predicting cooling requirements of components in a gas turbine engine, to a known device ready for improvement, the gas turbine engines of Alvanos in view of Reynolds, Andrew and Horlock, to yield a predictable result of improving the design of the engine, as taught by Horlock (Introduction). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). MPEP 2143, I, D.
In regards to claim 4, Alvanos in view of Reynolds, Andrew and Horlock teaches the invention as discussed above and Alvanos further teaches at cruise conditions, a bypass flow efficiency ratio less than .02 (Alvanos teaches a bypass ratio at cruise conditions of greater than about 10 (¶47). The cooling to bypass flow efficiency ratio, defined as the ratio of the turbine 
In regards to claim 7, Alvanos in view of Reynolds, Andrew and Horlock teaches the invention as discussed above and Alvanos further teaches the first turbine comprises at least one ceramic matrix composite (FIGS. 2A, 2B and ¶51 describe turbine blade 64 used in the turbines, such as the first turbine and the second turbine. In ¶53, the airfoil assembly including blade 64 is described as being formed from a CMC).
In regards to claim 8, Alvanos in view of Reynolds, Andrew and Horlock teaches the invention as discussed above and Alvanos further teaches a most axially upstream row of stator vanes are metallic or ceramic matrix composite (FIGS. 2A, 2B and ¶51 describe turbine blade 64 used in the turbines, such as the first turbine and the second turbine. In ¶53, the airfoil assembly including blade 64 is described as being formed from a CMC. In ¶62, Alvanos describes the airfoil assembly can be used for vanes as well as blades.)
In regards to claim 9, Alvanos in view of Reynolds, Andrew and Horlock teaches the invention as discussed above and Alvanos further teaches a most axially upstream row of rotor blades in the second turbine are metallic or ceramic matrix composite (FIGS. 2A, 2B and ¶51 describe turbine blade 64 used in the turbines, such as the first turbine and the second turbine. In ¶53, the airfoil assembly including blade 64 is described as being formed from a CMC or CMC/Metal Hybrid.).
In regards to claim 14, Alvanos in view of Reynolds, Andrew and Horlock teaches the invention as discussed above and Alvanos further teaches the axially most upstream row of stator 
In regards to claim 15, Alvanos in view of Reynolds, Andrew and Horlock teaches the invention as discussed above and Alvanos further teaches the blades in the first turbine and hence the axially most upstream row of rotor blades in the first turbine comprise a ceramic matrix composite (FIGS. 2A, 2B and ¶51 describe turbine blade 64 used in the turbines, such as the first turbine and the second turbine. In ¶53, the airfoil assembly including blade 64 is described as being formed from a CMC.).
In regards to claim 18, Alvanos in view of Reynolds, Andrew and Horlock teaches the invention as discussed above and Alvanos further teaches a gear reduction ratio of the gear box is greater than about 2.3. In the case where the claimed ranges, in this case a gear reduction ratio of the gearbox between 3.3 to 4, "overlap or lie inside ranges disclosed by the prior art," in this case, greater than 2.3, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), 2144.05, I.
In regards to claim 20, Alvanos teaches a first turbine (46, Fig. 1), a first compressor (44), and a first core shaft (30) connecting the first turbine to the first compressor (¶41); a second turbine (54), a second compressor (52), and a second core shaft (32) connecting the second turbine to the second compressor (¶41), the second turbine, second compressor, and second core shaft being arranged to rotate at a higher rotational speed than the first core shaft (¶41, the second core shaft is the high speed spool and the first core shaft is the low speed spool), the second turbine comprising at least two rows of stator vanes and at least two rows of rotor blades 
Alvanos teaches engine is operated on an aircraft that reaches cruise conditions (e.g., ¶48, Mach .8 at 35,000 feet). The turbine is cooled at these conditions. Max power operating conditions are typically at take-off for an aircraft. The engine on an aircraft goes through max power conditions on take-off prior to reaching the cruise conditions. In Alvanos, a turbine entry temperature is generated at the max power conditions.
Alvanos labels Fig. 2A as a perspective view of the airfoil having a cooling passage. In ¶51, Alvanos discusses that the turbine blade 64 provides an inner flow path and Fig. 5B shows a hollow interior of the blade. However, Alvanos doesn’t teach details regarding the blade cooling or the turbine entry temperature. 
Reynolds shows a similar engine design as Alvanos (Fig. 1). Reynolds discusses turbine airfoils that are formed using a CMC material (¶31). The blades can be a hybrid of metal and CMC materials (¶52), which is also taught by Alvanos (¶53). The airfoil define one or more cavities for receiving a flow of cooling fluid, e.g., a flow of pressurized air diverted from the HP 
Alvanos in view of Reynolds doesn’t teach the second most axially upstream row of stator vanes in the second turbine and a second most axially upstream row of the rotor blades in the second turbine do not include internal cooling passages. Andrew teaches the cmc airfoils in a turbine can be formed with or without cooling passages. The use of a CMC material may eliminate the need for cooling passages in the airfoils due to increased thermal capacity. The elimination of the need for cooling fluid increases the efficiency of the gas turbine engine (Fig. 7, Col. 7:14-22). Horlock further teaches it is beneficial to reduce the number of rows in the turbine that are cooled as there is a big drop-off in thermal efficiency cooling multiple rows as compared to only cooling a single row (Fig. 7 and description of Fig. 7 on page 492).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the gas turbine engines of Alvanos in view of Reynolds, where the second most axially upstream row of stator vanes in the second turbine and a second most axially upstream row of the rotor blades in the second turbine do not include internal 
Horlock teaches methods for calculating the mass of required coolant for cooling turbine blades in a gas turbine engine (Abstract, section 3: derivation of required cooling flows, formulas 17-21 on page 490 which are used to determine cooling air fractions needed for the turbine blades). Horlock teaches turbine entry temperatures between 1473 K and 2273 K in Figs. 4 and between 1300 K and 2500 K in Fig. 6. In the introduction, Horlock describes the benefits of increasing the nominal temperature of the gas turbine engine by increasing the temperature exiting from the combustor and entering the turbine.
 In Fig. 2, Horlock teaches cooling air mass fractions between about .025 and about .3. For a turbine entry temperature of 2000 K, which is less than 2100 K as recited in claim 20, and a cooling mass fraction of .15 as shown in Fig. 2, a cooling efficiency ratio of 2000 K/.15=13,333 K is provided, which is within the range of between 8000 K to 18000 K recited in claim 20.
It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have the engines of Alvanos in view of Reynolds, Andrew and Horlock to have a cooling efficiency ratio of between 8000 K to 18000 K and the turbine entry temperature being less than 2100 K, as taught by Horlock in order to apply a known technique, predicting cooling requirements of components in a gas turbine engine, to a known device ready for improvement, the gas turbine engines of Alvanos in view of Reynolds, Andrew and Horlock, to yield a predictable result of improving the design of the engine, as taught by Horlock (Introduction). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). MPEP 2143, I, D.
 teaches, at cruise conditions, a bypass flow efficiency ratio, defined as the ratio of the turbine cooling flow the bypass flow through a bypass duct is in the range of from .005 to .02 (Alvanos teaches a bypass ratio at cruise conditions of greater than about 10 (¶47). The cooling to bypass flow efficiency ratio, defined as the ratio of the turbine cooling flow to the bypass flow through a bypass duct is equal to the cooling flow requirement divided by the bypass ratio. Using a value of .15 for the cooling flow requirement as taught by Alvanos in view of Reynolds, Andrew and Horlock and a bypass ratio of 10 at cruise conditions as taught by Alvanos provides a value of .015, which is within the claimed range of .005 to .02).
In regards to claim 21, Alvanos in view of Reynolds, Andrew and Horlock teaches the invention as discussed above, which includes a turbine entry temperature of 2000 K, which is in the range of 1900 K to 2050 K, as claimed.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alvanos in view of Reynolds, Andrew and Horlock, as applied to claim 1 above, and in further view of Greitzer (MIT, Volume 2: Appendices –Design Methodologies for Aerodynamics, Structures, Weight, and Thermodynamic Cycles, Final Report, Cooperative Agreement Number NNX08AW63A).
In regards to claim 6, Alvanos in view of Reynolds, Andrew and Horlock teach the invention as discussed above for claim 1. Alvanos in view of Reynolds, Andrew and Horlock teach the blades of stators and rotors of the second turbine can be formed from CMCs. Alvanos, Reynolds, Andrew and Horlock don’t explicitly specify a value for the mass of ceramic matrix composite in the second turbine. Greitzer teaches weight values for engine components in the 
	As an example, in Table H.3 of Greitzer, the second turbine of a CFM56-7B7 weighs 509 pounds. The rotor and stator blades weigh 96 pounds. If the weight of the rotor and stator blades is reduced 30% by using CMCs in accordance with table H.5, the weight of the blades and hence the weight of the second turbine is reduced by about 29 pounds. Hence, the weight of the blades is 67 pounds and the weight of the turbine is 480 pounds. Thus, Greitzer teaches the mass of the ceramic matrix composite in the second turbine is 14%, which is in the range of 2% to 15%.   
Alvanos discloses that only a portion of the rotor and stator blades may be formed from a CMC material in the second turbine (e.g., a turbine blade with a CMC portion and a metal portion, ¶53). In such embodiments, the weight savings are reduced. Hence, values of less than 14% are taught.
	It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to modify the engines of Alvanos in view of Reynolds, Andrew and Horlock to have the mass of ceramic matrix composite in the second turbine in the range of from 2% to 15% of the total mass of the second turbine as taught by Greitzer in order to apply a known technique to a known device ready for improvement to yield a predictable result of reducing the weight of the second turbine.
Claims 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alvanos in view of Reynolds, Andrew and Horlock, as applied to claim 1 above, and in further view of Morrison (U.S. Patent No. 6,197,424).
In regards to claim 10, Alvanos in view of Reynolds, Andrew and Horlock teaches the invention as discussed above for claim 1. However, Alvanos in view of Reynolds, Andrew and Horlock doesn’t teach rotors surrounded by seal segments formed from a CMC composite. Morrison teaches seal segments (10) for rotor blades formed from a CMC composite (Abstract, Fig. 1).  It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to modify the engines of Alvanos in view of Reynolds, Andrew and Horlock to have a most axially upstream row of rotor blades in the second turbine being radially surrounded by seal segments and the seal segments comprise a ceramic matrix composite as taught by Morrison in order to apply a known technique, in this case designing a gas turbine engine, to a known device ready for improvement, in the case a gas turbine engine, to yield a predictable result of providing high temperature stability for the seal as taught by Morrison (Col. 3:57-66).
In regards to claim 13, .
Claims 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alvanos in view of Reynolds, Andrew and Horlock, as applied to claim 1 above, and in further view of Sabnis (U.S. Patent No. 10,047,699). 
Regarding claims 17 and 19, Alvanos in view Reynolds, Andrew and Horlock teaches the invention essentially as claimed as discussed above for claim 1 except the fan diameter is in range of 225 cm to 400 cm and the maximum net thrust of the engine at sea level is in the range of 160 kN to 550 kN. Sabnis teaches various jet engine designs similar to the jet engines described in Alvanos, Reynolds and Andrew. For example, Sabnis teaches the fan tip diameter is between 127 cm and 406 cm (Col.2:13-15) and the maximum net thrust is between about 16,000 lbf (71 kN) and 120,000 lbf (533 kN) (Col. 2:23-25). Thus, Sabnis teaches a value in each of the ranges of claims 17 and 19.  It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to modify Alvanos in view Reynold, Andrew and Horlock to provide the fan diameter is in range of 225 cm to 400 cm and the maximum net thrust of the engine at sea level is in the range of 160 kN to 550 kN as taught by Sabnis in order to apply a known technique, in this case designing a gas turbine engine, to a known device, in this case a geared turbofan engine, ready for improvement to yield a predictable result of improving the performance characteristics of the engine, such as a more thrust efficient turbofan engine, as taught by Sabnis (Col. 9:51-55).
Response to Arguments
Applicant’s arguments with respect to the pending claims have been carefully considered
but are moot because the arguments do not apply to the new grounds of rejection necessitated by Applicant’s amendment. However, to the extent possible Applicant arguments have been addressed in the body of the rejections above, at the appropriate locations. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355.  The examiner can normally be reached on M-F: 7:30 am-5 pm (ET).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.P.O./Examiner, Art Unit 3741   


/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741